

115 HR 3527 IH: To prohibit the use of funds to return certain property and interests in property to the Government of the Russian Federation.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3527IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Brown of Maryland (for himself, Mr. Sarbanes, and Mr. Ruppersberger) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit the use of funds to return certain property and interests in property to the Government of the Russian Federation. 
1.Prohibition on use of funds to return certain property and interests in property to the Government of the Russian FederationNo funds made available to the Department of State or any other department or agency may be used to return to the Government of the Russian Federation property and interests in property of such Government that are blocked pursuant to Executive Order 13694 (2015) as amended by Executive Order 13757 (2017). 